Citation Nr: 1512789	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 with additional service in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2010 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in June 2014 when it was remanded for additional development.  

The issues of service connection for Meniere's disease and an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's right ear hearing loss had its onset in service.  


CONCLUSION OF LAW

Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels are greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214 shows that his military occupational specialty was cannon crewman, and his service personnel records further show that his duties included duties as a gunner and assistant gunner.  See, e.g., October 1975 Enlisted Evaluation Report.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Notably, the Veteran has already established service connection for left ear hearing loss and for tinnitus.  In addition, the post-service medical evidence includes a February 2010 VA audiology report that diagnosed bilateral sensorineural hearing loss (SNHL), and noted that the auditory thresholds indicated right ear mild SNHL at 500 and 2000 Hertz, and moderate SNHL at 3000 and 4000 Hertz.  [The Board also notes that this report indicated further right ear hearing loss findings which appear to have been meant for the left ear, and such error is not prejudicial to the Veteran as it is a typographical error.]  A March 2010 VA audiological examination report found right ear hearing loss under 38 C.F.R. § 3.385, and diagnosed bilateral SNHL; no nexus opinion was provided.  The post-service medical evidence also includes a March 2012 VA audiology consult report that found a discrimination score of 88 percent in the right ear, indicative of right ear hearing loss under 38 C.F.R. § 3.385.  Moreover, in September 2012, the Veteran was fitted for hearing aids for bilateral SNHL.  

The Board finds that the Veteran is competent to report observing bilateral hearing loss during and since service, and that his account of having bilateral hearing loss since that time is credible.  In light of his in-service acoustic trauma, credible history of bilateral hearing loss during and since service, and a finding of hearing loss under 38 C.F.R. § 3.385 during the pendency of the claim, the Board finds that service connection for right ear hearing loss is warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  To the extent that the May 2009 VA audiological examiner opined that it was less likely as not the Veteran's right ear hearing loss was related to his military service, the Board finds such opinion is of limited probative value as the opinion was based, in part, on the lack of right ear hearing loss under 38 C.F.R. § 3.385 on examination.  However, as noted above, right ear hearing loss has been established during the pendency of the claim, and the opinion is therefore inadequate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Similarly, the October 2014 VA audiological examination is inadequate as the examiner did not provide an opinion for the Veteran's right ear hearing loss, finding that the Veteran did not have a diagnosis of right ear hearing loss under 38 C.F.R. § 3.385, a finding which is factually incorrect.  See McClain, 21 Vet. App. at 321.  

Applying the benefit of the doubt doctrine, resolving all reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

As the above decision granted service connection for right ear hearing loss, the matter on appeal results in a rating for bilateral hearing loss.  Rating of the right ear hearing loss in the first instance falls under the jurisdiction of the agency of original jurisdiction.  As the rating for the left ear hearing loss is now inextricably intertwined with the right ear hearing loss, the Board finds that a remand of the issue is warranted to allow the RO to rate the combined bilateral hearing loss.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  

Inasmuch as the matter for right ear hearing loss was recharacterized in the June 2014 Board Remand as a right ear disorder, to include service connection for Meniere's disease, inasmuch as the above decision granted service connection for right ear hearing loss, the matter of service connection for Meniere's disease is now a separate claim.  The June 2014 Board Remand instructions included a request for a VA audiological examination for an etiological/nexus opinion.  On October 2014 VA audiological examination, the examiner referenced various VA treatment records regarding the nature and etiology of the Veteran's Meniere's disease, but provided no actual nexus opinion.  Hence, another examination is necessary to adjudicate this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Finally, any additional VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records for the Veteran's bilateral hearing loss since September 2014.  

2. After the above development has been completed, forward the Veteran's claims file to the October 2014 VA examiner, or if the examiner is no longer available, a suitable replacement, for an addendum opinion that addresses the claim for service connection for Meniere's disease.  The Veteran's claims file should be provided to the examiner for review prior to completion of the opinion.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's disability is related to or had its onset during service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

3. Then rate the Veteran's bilateral hearing loss in the first instance, and thereafter readjudicate the remaining matters on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


